In a custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Lynaugh, J), entered June 28, 2004, as, after a hearing, granted the petitioner’s motion to hold her in civil contempt for violating a visitation provision of a judgment of divorce of the Supreme Court, Suffolk County (Kent, J.), entered December 2, 2002, imposed a sentence of incarceration for a period of 30 days, and suspended the sentence subject to her future compliance with the visitation provision.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Since the record established that the mother violated a clear and unequivocal mandate of the Supreme Court by willfully refusing to produce the subject children for visitation with the father, the Family Court properly held her in civil contempt (see Matter of Barcham-Reichman v Reichman, 250 AD2d 609 [1998]; Matter of Lippmann v Lippmann, 239 AD2d 346, 347 [1997]). H. Miller, J.P., Ritter, Rivera and Spolzino, JJ., concur.